Title: To Thomas Jefferson from Chapman Johnson, 26 May 1825
From: Johnson, Chapman
To: Jefferson, Thomas


Dear Sir,
Richmond
26. May 1825—
Your letter of the 13th received yesterday, on my return from Lynchburg, imposes on me a very unpleasant duty—I have been acquainted with judge Dade, for ten or fifteen years, and for a part of that time very intimately—We have been actors on the same theatre, and have been together. under circumstances, which have produced a strong, and I hope durable friendship between us—Not to concur, therefore, in offering him an appointment, which, I have reason to believe, would be convenient and agreeable to him, however strong the reasons, for withholding my concurrence, is very painful—Mr Dades moral character and his manners, are worthy of all commendation,—and I doubt not, that if placed in the law chair of the university, he will be beloved and respected, by his associates. and pupils—But I have been in the habit of looking only to men of the first grade, to fill that office;—and I fear that neither Mr Dades education, intellect nor health, will allow him that remark—His health, for many years has been very delicate, and is yet I fear very precarious—His education, though as good, perhaps better than that of our lawyers in general, would not class him with men of literature or science, or with distinguished jurists. His style of waiting is tolerable, not distinguished by any peculiar merit, and perhaps a little dashed with pedantry—His mind is clear and active, having some logical merit, but is neither vigorous nor extensive nor prolific in the flower of fancy or the fruits of invention—If he receives the appointment, you will find him a perfect gentlemen, an excellent man, a zealous officer, though a mediocre professor—With these views, I think it better to advise that the appointment should not be offerred to him, at least for the present;—and that the subject should be deferred till a meeting of the visitors—For myself I should have no objection to an extra meeting, in July or August,—and I cannot think it important to fill the chair during the remnant of the present broken session—with my great respect your obt. srtC: Johnson